      Case 3:20-cv-00138-DPM Document 53 Filed 12/16/20 Page 1 of 1



          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                  NORTHERN DIVISION

CHARLES H. SIMMONS
ADC #135731                                                 PLAINTIFF

v.                      No. 3:20-cv-138-DPM

RICKY DAVIS, Lieutenant, Grimes
Unit; JEREMY HAVERSTICK,
Corporal, Grimes Unit; DAKOTA
WESTERFIELD, Sergeant, Grimes Unit;
DANIEL T. SWEENEY, Corporal, Grimes
Unit; J. DAUCK, Sergeant; GARY
MUSSELWHITE, Lead Investigator;
and YOUNG, Major                                        DEFENDANTS

                             JUDGMENT
     Simmons's complaint and amended complaint are dismissed
without prejudice.


                                                    ,
                                 D.P. Marshall Jr.
                                 United States District Judge
